DETAILED ACTION
This communication is responsive to Amendment filed 01/29/2021.  
As a result of the amendment claims 25-30 and 32-44 have been amended.  Claims 25-44 (renumbered as 1-20) are allowed.
Claims 1-24 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
3.	Claims 25-44 now renumbered as 1-20, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to processing electronic content based on user interactions with the identified key passages of the electronic content.
Claims 25, 32 and 39 are considered allowable since the prior art of record fails to teach and /or suggest “based on a machine learning model, determining, one or more key passages of the one or more electronic content items that the first user interacted with;
determining, a ranking order of the one or more key passages;

based on the updated user profile and the ranking order of the one or more key passages, transmitting electronic content information to one or more computer applications associated with the first user”.  
Therefore, claims 25, 32 and 39 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 26-31, 33-38 and 40-44 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158